 



Exhibit 10.45
 
CNX GAS CORPORATION
2008 LONG-TERM INCENTIVE PROGRAM
 
CNX GAS CORPORATION, a Delaware corporation (the “Company”), hereby establishes
this CNX GAS CORPORATION 2008 LONG-TERM INCENTIVE PROGRAM (the “Program”), in
accordance with the provisions of the CNX Gas Corporation Equity Incentive Plan,
as amended (the “Plan”), and the terms provided herein.
 
WHEREAS, the Company maintains the Plan for the benefit of its key employees and
that of its Affiliates; and
 
WHEREAS, in order to further align the interests of key employees with the
interests of the stockholders, the Company desires to provide long-term
incentive compensation; and
 
WHEREAS, the Program is intended to enhance the Company’s ability to retain the
employment of participants in the Program, and also to protect the Company’s
legitimate business interests, including its confidential information, customer
relationships, and good will, through the use of restrictive covenants; and
 
WHEREAS, Section 8 of the Plan authorizes the Company to make performance-based
awards.
 
NOW, THEREFORE, the Independent Subcommittee of the Compensation Committee of
the Company’s Board of Directors (including any successor to its duties, the
“Independent Subcommittee”) hereby adopts the Program on the following terms and
conditions:
 
1.  Purpose.  The purposes of the Program are to: (i) provide long-term
incentive compensation to key employees to further align their interests with
those of the Company’s stockholders; and (ii) protect the Company’s legitimate
business interests, including its confidential information, customer
relationships, and goodwill, through the use of restrictive covenants. In
addition to the terms and conditions set forth herein, awards under the Program
are subject to, and governed by, the terms and conditions set forth in the Plan,
which are hereby incorporated by reference. Unless the context otherwise
requires, capitalized terms used in this Program and not otherwise defined
herein shall have the meanings set forth in the Plan. In the event of any
conflict between the provisions of the Program and the Plan, the Plan shall
control.
 
2.  Effective Date.  The effective date of this Program is January 1, 2008. The
Program will remain in effect until the earlier of December 31, 2010 or the
closing date of a Change in Control event as defined in the Plan.
 
3.  Eligibility.  The Chief Executive Officer of the Company (the “CEO”) shall
nominate the employees of the Company and its Affiliates who shall be eligible
to participate in the Program. The Independent Subcommittee shall select from
the nominated employees those individuals who shall participate in the Program
(each a “Participant” and collectively the “Participants”). In the event that an
employee is hired by the Company or an Affiliate during the Performance Period,
upon nomination by the CEO and to the extent consistent with Section 162(m) of
the Code, the Independent Subcommittee shall determine whether such employee
will become a Participant in the Program. In the event such an employee is
approved by the Independent Subcommittee to become a Participant in the Program,
the number of Performance Share Units (as defined below) awarded to such person
will be calculated based on the Company’s common stock price at the time of
grant (unless otherwise determined by the Independent Subcommittee) in
accordance with the procedures established by the Independent Subcommittee.
 
4.  Performance Share Unit Awards.
 
4.1 The Independent Subcommittee shall determine the number of performance share
units (the “Performance Share Units”) to be awarded to each Participant. Each
Performance Share Unit awarded under the Program shall represent a contingent
right to receive a cash payment, determined by reference to the value of one
share of the Company’s common stock as described more fully





--------------------------------------------------------------------------------



 



herein, to the extent such Performance Share Unit is earned and becomes payable
pursuant to the terms of this Program. Notwithstanding, Performance Share Units
as initially awarded have no independent economic value, but rather are mere
units of measurement used for purpose of calculating the value of benefits, if
any, to be paid under the Program.
 
4.2 Performance Units shall be increased and/or decreased in accordance with the
terms of the Program as described more fully herein. Notwithstanding any
provision of this Plan to the contrary, the Independent Subcommittee shall not
use its discretionary authority to increase the number of Performance Share
Units that would otherwise be earned upon attainment of the Performance
Condition (as defined below) with respect to any award that is intended to be
performance-based compensation under Section 162(m) of the Code.
 
5.  Performance Condition of the Performance Share Units.  Subject to Section 9,
the total number of Performance Share Units that will be earned by a Participant
will be based on the Company’s total stockholder return (the “Performance
Condition”) relative to the total stockholder return of each company in the peer
group (as set forth on Attachment A), for the period of January 1, 2008 to
December 31, 2010 (the “Performance Period”); provided, however, that the
ability to earn Performance Share Units and to receive payment thereon under the
Program is expressly contingent upon achievement of the threshold for the
Performance Condition and otherwise satisfying all other terms and conditions of
the Program. For purposes of this Program, total stockholder return for the
Performance Period will be calculated as follows:
 
Step 1
 
A “Beginning Point” will be established for the Company and each company in the
peer group. This Beginning Point will be defined as one share of stock with a
value equal to the average closing stock price as reported in The Wall Street
Journal for the ten (10) business day period beginning on January 1, 2008 (or
the first business day immediately thereafter) for each company.
 
Step 2
 
Dividends paid for each company will be cumulatively added to the Beginning
Point as additional shares of such company’s stock. The closing price on the
last business day of the month in which the record date for the dividend occurs
will be used as the basis for determining the number of shares to be added. The
total number of shares accumulated during the Performance Period, if any, plus
the Beginning Point will be referred to as the Total Units Held at Ending Point.
 
Step 3
 
Except as provided in the following sentence, an “Ending Point” will be defined
as Total Units Held at Ending Point for each company times the average closing
stock price as reported in The Wall Street Journal for the last ten
(10) business days of the Performance Period for each company. In the event of a
Change in Control as then defined in the Plan, the Ending Point will be defined
as the Total Units Held at Ending Point times the average of the closing price
as reported in The Wall Street Journal for the ten (10) business days preceding
the closing of the Change in Control transaction.
 
Step 4
 
Total Stockholder Return (“TSR”) will be expressed as a percentage and is
calculated by dividing the Ending Point by the Beginning Point and then
subtracting 1 from the result. Each company, including the Company, will be
ranked in descending order by the TSR so calculated; provided, however, if a
member of the peer group ceases to exist during the Performance Period due to a
cash merger, tender offer, or otherwise, such member shall be excluded from all
determinations to be made under the Program.
 
Step 5
 
The Performance Share Units earned by a Participant will be determined by
multiplying the Participant’s Performance Share Units by the applicable “Percent
of Performance Share Units Earned” that corresponds to


2



--------------------------------------------------------------------------------



 



the Company’s “Percentage Ranking in TSR” for the Performance Period, as set
forth in the schedule shown below.
 
OUTCOME RELATIVE TO PEER GROUP TSR
 

                      Percent of
    Percentage
  Performance

Level of Performance
 
Ranking in TSR
 
Units Earned
 
Below Threshold
  Below 25th percentile     0 %
Threshold
  25th percentile     50 %
Target
  50th percentile     100 %
Outstanding
  75th percentile     200 %
Maximum
  90th percentile or greater     250 %


 
Note: Interpolation between points will be made on a straight line basis. Below
the 25th percentile and above the 90th percentile, there shall be no
interpolation.
 
6.  Issuance and Distribution.
 
6.1 After the end of the Performance Period, the Independent Subcommittee shall
certify in writing prior to payment the extent to which the applicable
Performance Condition and any other material terms of the Program have been
achieved. For purposes of this provision, and for so long as the Code permits,
the approved minutes of the Independent Subcommittee meeting in which the
certification is made may be treated as written certification.
 
6.2 Subject to the terms and conditions of this Program: (i) Performance Share
Units earned by a Participant will be settled and paid in cash by the Company or
its Affiliates, as applicable, the amount of which shall be calculated based
upon each Performance Share Unit being equal in value to a corresponding share
of Company common stock as of the last day of the Performance Period, as soon as
practicable following the end of the Performance Period on a date determined in
the Company’s discretion, but in no event later than two and one-half months
after the end of the Performance Period (the “Payment Date”); and (ii) in the
event of a Change in Control, the value of such units will be distributed in
cash on the closing date of the Change in Control transaction (the “CiC Payment
Date”), and such value shall be determined as of the closing date of such
transaction with the closing date of such transaction being deemed the last day
of the Performance Period and calculated in accordance with the provisions of
Section 5 herein. Notwithstanding the foregoing, no award intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
shall be become payable or paid prior to approval of the Plan’s material terms
by the Company’s stockholders.
 
7.  Change in Control.  Upon a Change in Control, unless otherwise provided by
separate agreement between the Company and the Participant, in the event that
any benefits under this Program, either alone or together with any other
payments or benefits otherwise owed to the Participant by the Company on or
after a Change in Control would, in the Company’s good faith opinion, be deemed
under Section 280G of the Code, or any successor provision, to be parachute
payments, the benefits under this Program shall be reduced to the extent
necessary in the Company’s good faith opinion so that no portion of the benefits
provided herein shall be considered excess parachute payments under Section 280G
of the Code or any successor provision. The Company’s good faith opinion shall
be conclusive and binding upon the Participant.
 
8.  Dividends.  Each Performance Share Unit will be cumulatively credited with
dividends that are paid on the Company’s common stock in the form of additional
units. These additional units shall be deemed to have been purchased on the last
business day of the month in which the record date for the dividend occurs using
the closing stock price of the Company’s common stock as reported in The Wall
Street Journal and shall be subject to all the same conditions and restrictions
as provided in this Program applicable to Performance Share Units.


3



--------------------------------------------------------------------------------



 



9.  Change in Participant’s Status.
 
9.1 In the event a Participant Separates from Service prior to the Payment Date
or the CiC Payment Date, as applicable, for any reason other than the death or
Disability of the Participant, the Performance Share Units awarded to the
Participant shall be cancelled and forfeited, whether payable or not, without
payment by the Company or any Affiliate. In the event a Participant Separates
from Service due to death or Disability during the Performance Period, the
Participant shall be entitled to a prorated portion of the Performance Share
Units, to the extent earned pursuant to the provisions of this Program,
determined at the end of the Performance Period and based on the ratio of the
number of complete months the Participant is employed or serves during the
Performance Period to the total number of months in the Performance Period (or
the number of remaining months in the Performance Period if the Participant is
admitted after the start of the Performance Period). Any payments due a deceased
Participant shall be paid to his estate as provided herein after the end of the
Performance Period.
 
9.2 For purposes of the Program, the term “Separation from Service” shall mean
the Participant’s death, retirement or other termination of employment with the
Company and all of its controlled group members within the meaning of
Section 409A of the Code. For purposes of the Program, the determination of
controlled group members shall be made pursuant to the provisions of
Section 414(b) and 414(c) of the Code; provided that the language “at least
50 percent” shall be used instead of “at least 80 percent” in each place it
appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg.
§ 1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears. Whether
a Participant has a Separation from Service will be determined based on all of
the facts and circumstances and in accordance with the guidance issued under
Section 409A, as applicable.
 
10.  Responsibilities of the Independent Subcommittee.  In addition to the
authority granted to the Independent Subcommittee under the Plan, the
Independent Subcommittee has responsibility for all aspects of the Program’s
administration, including but not limited to: ensuring that the Program is
administered in accordance with the provisions of the Program and the Plan;
approving Participants; authorizing Performance Share Unit awards to
Participants; and adjusting Performance Share Units as authorized hereunder
consistent with the terms of the Program. All decisions of the Independent
Subcommittee under the Program shall be final, conclusive and binding on all
interest parties. No member of the Independent Subcommittee shall be liable for
any action or determination made in good faith on the Program or any Performance
Share Units awarded thereunder.
 
11.  Tax Consequences/Withholding.
 
11.1 It is intended that: (i) a Participant’s Performance Share Units shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined in Section 409A and 3121(v)(2) of the Code; and (ii) a
Participant shall have merely an unfunded, unsecured promise to be paid a
benefit, and such unfunded promise shall not consist of a transfer of “property”
within the meaning of Code Section 83.
 
11.2 A Participant shall timely remit to the Company all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Performance Share Units. Such payment shall be made to the Company in
full, in cash or check, or as otherwise authorized under the terms of the Plan.
 
11.3 This Program is intended to be excepted from coverage under Section 409A of
the Code and the regulations promulgated thereunder and shall be construed
accordingly. Notwithstanding any provision of this Program to the contrary, if
any benefit provided under this Program is subject to the provisions of
Section 409A of the Code and the regulations issued thereunder (and not excepted
therefrom), the provisions of the Program shall be administered, interpreted and
construed in a


4



--------------------------------------------------------------------------------



 



manner necessary to comply with Section 409A, the regulations issued thereunder
(or disregarded to the extent such provision cannot be so administered,
interpreted, or construed). The Company reserves the right to accelerate, delay
or modify distributions to the extent permitted under Section 409A, the
regulations and other binding guidance promulgated thereunder. Notwithstanding,
Section 409A of the Code may impose upon the Participant certain taxes or other
charges for which the Participant is and shall remain solely responsible, and
nothing contained in this Program or the Plan shall be construed to obligate the
Company or any Affiliate for any such taxes or other charges.
 
11.4 Notwithstanding any provision of the Program to the contrary, if an award
of Performance Share Units under this Program is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Program would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).
 
12.  Non-Competition.
 
12.1 The Participants hereunder agree that this Section 12 is reasonable and
necessary in order to protect the legitimate business interests and goodwill of
the Company, including the Company’s trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to Participants and other employees of the Company. The Participants
acknowledge and recognize the highly competitive nature of the business of the
Company and its Affiliates and accordingly agree that during the term of each of
their employment and for a period of two (2) years after the termination
thereof:
 
(a) The Participants will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted
business or offered products or services;
 
(b) The Participants will not contact, solicit, perform services for, or accept
business from any customer or prospective customer of the Company or any of its
Affiliates;
 
(c) The Participants will not directly or indirectly induce any employee of the
Company or any of its Affiliates to (1) engage in any activity or conduct which
is prohibited pursuant to this subparagraph 12(a), or (2) terminate such
employee’s employment with the Company or any of its Affiliates. Moreover, the
Participants will not directly or indirectly employ or offer employment (in
connection with any business substantially similar to any line of business
conducted by the Company or any of its Affiliates) to any person who was
employed by the Company or any of its Affiliates unless such person shall have
ceased to be employed by the Company or any of its Affiliates for a period of at
least 12 months; and
 
(d) The Participants will not directly or indirectly assist others in engaging
in any of the activities, which are prohibited under subparagraphs (a) —
(c) above.
 
12.2 It is expressly understood and agreed that although the Participants and
the Company consider the restrictions contained in this Section 12 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Program is an unenforceable restriction against any Participant, the
provisions of this Program shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable
against such Participant. Alternatively, if any court of competent jurisdiction
finds that any restriction contained in this Program is unenforceable, and such
restriction cannot be


5



--------------------------------------------------------------------------------



 



amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein. The
restrictive covenants set forth in this Section 12 shall be extended by any
amount of time that a Participant is in breach of such covenants, such that the
Company receives the full benefit of the time duration set forth above.
 
13.  Confidential Information and Trade Secrets.  The Participants and the
Company agree that certain materials, including, but not limited to,
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, the
Participants will not at any time during or after a Participant’s employment
with the Company (including any Affiliate) disclose or use for such
Participant’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its Affiliates, any proprietary confidential information or trade secrets,
provided that the foregoing shall not apply to information which is not unique
to the Company or any of its Affiliates or which is generally known to the
industry or the public other than as a result of such Participant’s breach of
this covenant. The Participants agree that upon termination of employment with
the Company (including any Affiliate) for any reason, the Participants will
immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
the Participants may retain personal notes, notebooks and diaries. The
Participants further agree that the Participants will not retain or use for
their own account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or any of its Affiliates.
 
14. Remedies/Forfeiture.
 
14.1 The Participants acknowledge that a violation or attempted violation on a
Participant’s part of Sections 12 and 13 will cause irreparable damage to the
Company and its Affiliates, and the Participants therefore agree that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participants or a
Participant’s employees, partners or agents. The Participants agree that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company (including any Affiliate) may have under law or equity.
Specifically, the Participants agree that such right to an injunction is
cumulative and in addition to the Participants’ obligations to make timely
payment to the Company as set forth in Section 14(b) of this Program. The
Participants further acknowledge and agree that a Participant’s Performance
Share Units shall be cancelled and forfeited without payment by the Company if
such Participant breaches any of his or her obligations set forth in Sections 12
and 13 herein.
 
14.2 At any point after becoming aware of a breach of any obligation set forth
in Sections 12 and 13 of this Program, the Company shall provide notice of such
breach to a Participant. By agreeing to participate in this Program, the
Participants agree that within ten (10) days after the date the Company provides
such notice, a Participant shall pay to the Company in cash an amount equal to
any and all distributions paid to or on behalf of such Participant under of this
Program within the six (6) months prior to the date of the earliest breach. The
Participants agree that failure to make such timely payment to the Company
constitutes an independent and material breach of the terms and conditions of
this Program, for which the Company may seek recovery of the unpaid amount as
liquidated damages, in addition to all other rights and remedies the Company may
have resulting from a Participant’s breach of the obligations set forth in
Sections 12 and 13. The Participants agree that timely payment to the Company as
set forth in this provision of the Program is reasonable and necessary because
the compensatory damages that will result from breaches of Sections 12 and/or 13
cannot readily be ascertained. Further, the Participants agree that timely
payment to the Company as set forth in this provision of the Program is not a
penalty, and it does not preclude the Company


6



--------------------------------------------------------------------------------



 



from seeking all other remedies that may be available to the Company, including
without limitation those set forth in this Section 14.
 
15. Assignment/Nonassignment.
 
15.1 The Company shall have the right to assign this Program, including without
limitation Sections 12 and 13, and the Participants agree to remain obligated by
all provisions of this Program that are assigned to any successor, assign or
surviving entity. Any successor to the Company is an intended third party
beneficiary of this Program.
 
15.2 The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a “Transfer”) in any manner, other
than by will or the laws of descent and distribution. Any attempt by a
Participant to Transfer the Performance Share Units in violation of the terms of
the Program shall render the Performance Share Units null and void, and result
in the immediate forfeiture of such Performance Share Units, without payment by
the Company.
 
16. Impact on Benefit Plans.  Payments under the Program shall not be considered
as earnings for purposes of the Company’s and/or Affiliate’s qualified
retirement plans or any such retirement or benefit plan unless specifically
provided for therein. Nothing herein shall prevent the Company or any Affiliate
from maintaining additional compensation plans and arrangements for its
employees.
 
17. Successors; Changes in Stock.  The obligation of the Company under the
Program shall be binding upon the successors and assigns of the Company. If a
dividend or other distribution shall be declared upon the Company’s common stock
payable in shares of Company common stock, the Performance Share Units and the
shares of Company common stock on which the Performance Condition is based shall
be adjusted by adding thereto the number of shares of Company common stock which
would have been distributable thereon if such shares and Performance Share Units
had been actual Company shares and outstanding on the date fixed for determining
the stockholders entitled to receive such stock dividend or distribution. In the
event of any spin-off, split-off or split-up, dividend in property other than
cash, recapitalization or other change in the capital structure of the Company,
or any merger, consolidation, reorganization, partial or complete liquidation or
other distribution of assets (other than a normal cash dividend), or any other
corporate transaction or event having an effect similar to any of the foregoing,
or extraordinary distribution to stockholders of the Company’s common stock, the
Performance Share Units and the shares of Company common stock on which the
Performance Condition is based shall be appropriately adjusted to prevent
dilution or enlargement of the rights of Participants which would otherwise
result from any such transaction, provided such adjustment shall be consistent
with Code Section 162(m) and Section 409A, as applicable.
 
In the case of a Change in Control, any obligation under the Program shall be
handled in accordance with the terms of Sections 6 and 7 hereof. In any case not
constituting a Change in Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the Performance Share Units constituting an award shall be calculated
based on the closing price of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded,
(ii) there shall be substituted for each Performance Share Unit constituting an
award, the number and kind of shares of stock or other securities (or cash or
other property) into which each outstanding share of the Company’s common stock
shall be so changed or for which each such share shall be exchangeable, and
(iii) the share of Company common stock on which the Performance Condition is
based shall be appropriately and equitably adjusted, provided any such
adjustments shall be consistent with Code Section 162(m) and Section 409A, as
applicable. In the case of any such adjustment, the Units shall remain subject
to the terms of the Program.
 
18. Governing Law, Jurisdiction, and Venue.
 
18.1 This Program shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the principles of conflicts
of law.


7



--------------------------------------------------------------------------------



 



18.2 Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Program (whether
such action or proceeding arises under contract, tort, equity or otherwise).
Participant hereby irrevocably waives any objection which Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.
 
18.3 Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.
 
18.4 Provided that the Company commences any such action or proceeding in the
courts identified in Section 18(c), Participant irrevocably waives Participant’s
right to object to or challenge the above selected forum on the basis of
inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or
similar state or federal statutes. Participant agrees to reimburse the Company
for all of the attorneys fees and costs it incurs to oppose Participant’s
efforts to challenge or object to litigation proceeding in the courts identified
in Section 18(c) with respect to actions arising out of or relating to this
Program (whether such actions arise under contract, tort, equity or otherwise).
 
19. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of this Program shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
 
20. Severability.  In the event that any one or more of the provisions of this
Program shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
21. Funding.  The Program is not funded and all amounts payable hereunder, if
any, shall be paid from the general assets of the Company or its Affiliate, as
applicable. No provision contained in this Program or the Plan and no action
taken pursuant to the provisions of this Program or the Plan shall create a
trust of any kind or require the Company to maintain or set aside any specific
funds to pay benefits hereunder. To the extent a Participant acquires a right to
receive payments from the Company under the Program, such right shall be no
greater than the right of any unsecured general creditor of the Company.
 
22. Headings.  The descriptive headings of the Sections of this Program are
inserted for convenience of reference only and shall not constitute a part of
this Program.
 
23. Amendment or Termination of this Program.  This Program may be modified,
amended, suspended or terminated by the Independent Subcommittee at any time;
provided, however, that no modification, amendment, suspension or termination of
this Plan shall adversely affect the rights of a Participant under the Program
without the consent of such Participant. Notwithstanding the foregoing or any
provision of this Program to the contrary, the Company may, in its sole
discretion and without the Participant’s consent, modify or amend the terms of
the Plan or a Performance Share Unit award, or take any other action it deems
necessary or advisable, to cause the Plan to comply with Section 409A (or an
exception thereto). Any modification, amendment, suspension or termination shall
only be effective upon a writing issued by the Company, and a Participant shall
not offer evidence of any purported oral modifications or amendments to vary or
contradict the terms of this Program document.
 
[remainder of page intentionally left blank; signature page follows]


8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Program on the day and
year indicated below. This Program may be executed in more than one counterpart,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
 

James E. Altmeyer, Sr., Member of the Independent Subcommittee and Chairman of
the Compensation Committee
 
Dated: December 10, 2007


9



--------------------------------------------------------------------------------



 



ATTACHMENT A
 

           
1.
    Anadarko Petroleum Corporation  
2.
    Berry Petroleum Co CL A  
3.
    Bill Barrett Corp.  
4.
    Cabot Oil & Gas Corporation  
5.
    Chesapeake Energy Corporation  
6.
    Cimarex Energy Co.  
7.
    Comstock Resources, Inc.  
8.
    Denbury Resources, Inc.  
9.
    EOG Resources, Inc.  
10.
    Equitable Resources, Inc.  
11.
    Forest Oil Corporation  
12.
    Newfield Exploration Company  
13.
    Northwest Natural Gas Company  
14.
    Penn Virginia Corp.  
15.
    Petrohawk Energy Corporation  
16.
    Pioneer Natural Resources Company  
17.
    Plains Exploration & Production Company  
18.
    Pogo Producing Company  
19.
    Quicksilver Resources Inc.  
20.
    Range Resources Corporation  
21.
    Southwestern Energy Company  
22.
    St. Mary Land & Exploration Company  
23.
    Ultra Petroleum Corp.  
24.
    Whiting Petroleum Corporation  
25.
    XTO Energy Inc.




10



--------------------------------------------------------------------------------



 



CNX GAS CORPORATION
2008 LONG-TERM INCENTIVE PROGRAM
Performance Share Unit Award Agreement
 
[DATE]
 
[NAME AND ADDRESS]
 
Dear [NAME]:
 
Pursuant to the terms and conditions of the Company’s Equity Incentive Plan (as
amended, the “Plan”) and the 2008 Long-Term Incentive Program (the “Program”),
effective January 1, 2008, and as approved by the Independent Subcommittee of
the Compensation Committee of the Board of the Directors of CNX Gas Corporation
(the “Independent Subcommittee”) you are hereby awarded           Performance
Share Units (the “Award”). The terms and conditions of your Award are governed
by the provisions of the Program document attached hereto as Exhibit A, the
terms of which are hereby incorporated by reference. Capitalized terms not
otherwise defined herein shall each have the meaning assigned to them in the
Program.
 
CNX GAS CORPORATION
 

  By: 
    


Nicholas J. DeIuliis
President and Chief Executive Officer
 
I hereby acknowledge and accept the Award described above subject to all of the
terms and conditions of the Program, including, without limitation, the
forfeiture and covenant provisions set forth in Sections 12, 13 and 14 of the
Program, regardless of whether the Award ever results in a payment under the
Program. I further acknowledge receipt of a copy of the Program document and the
Plan, and I agree to be bound by all the provisions of the Program and the Plan,
as amended from time to time.
 
By signing below, I acknowledge that: (i) I have read and understand the
Program, including, without limitation, the provisions that require me to repay
monies to the Company if I breach Section 12 or 13 of the Program within six
(6) months of distribution; (ii) the Performance Share Units that have been
awarded to me have no independent economic value, but rather are mere units of
measurement to be used in calculating benefits, if any, available under the
Program; (iii) I agree to accept as binding, conclusive and final all decisions
or interpretations of the Independent Subcommittee upon any questions arising
under this Agreement, the Program or the Plan; and (iv) my decision to
participate in the Program is completely voluntary and done with full knowledge
of its terms. I further acknowledge and agree that in the event I Separate from
Service prior to the Payment Date or the CiC Payment Date, as applicable, for
any reason other than my death or Disability, the Performance Share Units
awarded to me shall be cancelled and forfeited, whether payable or not, without
payment by the Company or any Affiliate.
 
Signature: ­ ­ Date: ­ ­
          Name:


11